UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-1190



GLORIA JEAN JORDAN,

                                             Plaintiff - Appellant,

         versus


JOURNAL NEWSPAPERS, INCORPORATED; DONALD FARRIER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Thomas Rawles Jones, Jr.,
Magistrate Judge. (CA-97-733-A)


Submitted:   April 29, 1998                  Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gloria Jean Jordan, Appellant Pro Se. Elaine Charlson Bredehoft,
CHARLSON & BREDEHOFT, P.C., Reston, Virginia; John Michael
Bredehoft, VENABLE, BAETJER & HOWARD, McLean, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gloria Jordan appeals the magistrate judge's order granting

Defendants' motion for summary judgment on her claim that The Jour-

nal Newspaper failed to hire her on the basis of race in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§

2000(e) - 2000e-16 (West 1994 & Supp. 1998), and pendent state law
defamation claims. We have reviewed the record and the magistrate

judge's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the magistrate judge. Jordan v. Journal
Newspapers, Inc., No. CA-97-733-A (E.D. Va. Jan. 5, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2